DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 December 2020 has been entered.
Claims 1-5, 7, and 19-28 remain pending in the application, wherein claim 28 is new.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 19-21, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US PGPub. No. 2004/0226818, previously cited) in view of Schlott et al. (US PGPub. No. 2007/0240981, previously cited; hereafter “Schlott ‘981”).
Claims 1 and 19: Takagi teaches a sputtering target of Ag-Bi-base alloy (i.e. a silver alloy) in which Bi is in solid solution with Ag (paragraph 0027).  The Bi content (i.e. a first element) is taught generally to be 0.1-3 at%, and preferably 0.5-2% (paragraph 0042), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Takagi teaches that a sputtering target having a smaller crystal grain size is preferred, and the grain size should be about 200 µm or less, more preferably about 50 µm or less (paragraph 0035), which overlaps the claimed range.  See MPEP § 2144.05.  The grain size is disclosed to be 
In a related field of endeavor, Schlott ‘981 teaches a sputter target having at least two phases, wherein at least one minor phase has low solubility in the matric and has a higher melting point than the matrix (paragraph 0001) (i.e. such as an intermetallic compound of Ag and Ti as taught by Takagi, paragraph 0043).  The matrix material may be Cu, Ag, or Al based and the at least one minor phase should have a melting point higher than the matrix by at least about 500 °C such as Ti, etc. (paragraph 0006).  Schlott ‘981 teaches a specific combination of Ag:Ti etc. as one such multiphase material for a sputter target (paragraph 0010).  The material for the at least one minor phase should be present in an amount of about 0.5-10 wt% (paragraph 0007).  The structure of the at least one minor phase is characterized by grains or agglomerates formed of grains with a mean size of 10 µm maximum, preferably 5 µm maximum, in particular 1 µm maximum (paragraph 0005).  This is considered to teach where the average size of Ti-containing inclusions (in the case of the specific combination Ag:Ti disclosed in paragraph 0010) have an average size that overlaps the claimed 
As Takagi and Schlott ‘981 both teach sputter targets that may have multiple phases where the matrix phase is Ag based and a minor phase may contain Ti, they are analogous.  Takagi teaches that the claimed materials may all be present in the claimed amounts in a sputtering target that has Ag as the major component, wherein Bi and first supportive metal elements (i.e. In, Sn, Sb etc.) form a solid solution with Ag and third supportive metal elements (Ti etc.) precipitate as an intermetallic with Ag.  Takagi teaches a solution treatment for forming a solid solution of Bi, which also affects crystal grain size, and may be performed integrally with or independently of a hot working step.  Schlott ‘981 teaches that grain size of a minor phase (i.e. inclusions, such as insoluble Ti-Ag intermetallic) should be kept very small and achieves such by using a powder mixture to form an ingot so that the minor phase material is well dispersed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sputter target of Takagi to include where the grain size of the insoluble phase (i.e. Ti-containing inclusions) is kept very small as taught by Schlott ‘981 because these features are considered to be conventionally known for a silver-based sputtering target and wherein the features are influenced by separate aspects during the formation of the target (i.e. grain size of the Ag and soluble components being affected by a solution treatment of an ingot as taught by Takagi and grain size of a minor phase is achieved by using a powder mixture to form an ingot as taught by Schlott ‘981) such that the processes are combinable while keeping the aspects related to achieving the desired features, and one would have had a reasonable expectation of success.
Claims 5, 23, and 24: Claim 24 recites the same limitations as instant claims 1 and 19 (outlined above) but without reciting the size of Ti-containing inclusions and without positively reciting tin as a first element (NOTE: tin is not necessarily excluded, however, due to the open language of “comprising” and dependent claim 25 providing that tin may be an additional element).  Both Takagi and Schlott ‘981 teach that the sputtering target may include Ti in an amount that overlaps the claimed range as outline above regarding claims 1 and 19 (Takagi, paragraphs 0043-0044; Schlott ‘981, paragraph 0007), and Schlott ‘981 further teaches that the average size of the minor phase (i.e. Ti-containing inclusions for a sputter target containing Ag and Ti as outlined above) overlaps the ranges of average size claimed in instant claims 1 and 19 (Schlott ‘981, paragraph 0005) and that the minor phase has very low solubility in the matrix (paragraph 0005).  Since the Ti content is substantially identical, the average size of the Ti-containing inclusions is substantially identical, and very little if any of the Ti is in solid solution, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a substantially identical number distribution of inclusions per area because taking a substantially identical amount of material and dividing it into substantially identically size regions must result in a substantially identical or overlapping number of regions (i.e. Ti-containing inclusions) as matter of simple division since Ti does not appreciably form solid solution with Ag (based on Schlott ‘981, paragraph 0005) and does not appreciably vaporize (based on the much higher melting point as disclosed in Schlott ‘981, paragraph 0006).
Claims 2, 20, and 25: Takagi teaches that various supportive metal elements may be added to the Ag-Bi-base alloy sputtering target to secure or improve film properties and include first supportive metal elements that form a solid solution with Ag such as In, Sn, Sb, etc., second supportive elements that precipitate as single phase metals, and/or third supportive metals that precipitate as intermetallic compounds with Ag such as Ti etc. (paragraph 0043).  The total content 
Claims 3, 21, and 26: Takagi teaches a sputtering target made of a Ag-Bi-base alloy with about 0.1-3% Bi and that may additionally contain various supportive metal elements to secure or improve film properties (paragraph 0043).  Such additions include first supportive metal elements that form a solid solution with Ag such as In, Sn, Sb, etc., second supportive elements that precipitate as single phase metals, and/or third supportive metals that precipitate as intermetallic compounds with Ag such as Ti etc. (paragraph 0043).  The total content of the supportive metal elements should be 5 at% or less, preferably 2% or less (paragraph 0044).  In the absence of positively identifying additional elements required to be added to the sputtering target, this is considered to teach where the remainder of the silver alloy is silver and unavoidable impurities as would be understood by one of ordinary skill in the art.
Claim 7: Takagi teaches that a sputtering target having a smaller crystal grain size is preferred, and the grain size should be about 200 µm or less, more preferably about 50 µm or less (paragraph 0035) and where the 4 highest peak intensities by X-ray diffraction are due to the crystal orientations of Ag in the sputter target (paragraphs 0012-0014, Fig. 3, Table 1).  Table 1 shows the average peak intensities for a given crystal orientation across multiple samples having differing Bi content, and the highest peak and second highest peak corresponds to Ag(111) and Ag(200), respectively.  Using the data shown in the Examiner’s table below for the samples that underwent solution treatment to estimate the variation of intensity ratio, calculations for the ratio of peak intensities (also shown in the Examiner’s table below), average ratio, and variation (according to p. 15-16 of the instant specification) were performed using Excel.  The average ratio of 
Sample
Ag(111)
Ag(200)
Ag(200)/Ag(111)
2
9490
3300
0.3477
3
9530
3350
0.3515
5
8940
2750
0.3076
6
9010
2780
0.3085
8
11960
3710
0.3102
9
11850
3690
0.3114
11
10990
3850
0.3503
12
11030
3880
0.3518


NOTE: The equations for calculating A2 and B2 (p. 15 of the instant specification) appear to have a typo because the variation of intensity ratio is expressed as a percentage (e.g. instant claim 7 and data for specific examples on p. 20-22) but the multiplier of *100 is inside of the parentheses that place this multiplier in the denominator (bottom of the ratio).  The above calculations for A2 and B2 were performed wherein the multiplier is outside of the parentheses (i.e. is effectively in the numerator) to be consistent with typical equations for variation expressed as a percentage.
Claim 28: Takagi teaches that various supportive metal elements may be added to the Ag-Bi-base alloy sputtering target to secure or improve film properties and include first supportive metal elements that form a solid solution with Ag such as In, Sn, Sb, etc., second supportive elements that precipitate as single phase metals, and/or third supportive metals that precipitate as intermetallic compounds with Ag such as Ti etc. (paragraph 0043) (i.e. a first supportive metal may be indium).  It is noted that the designation of a first element, a second element, etc. is arbitrary and does not .  

Claims 4, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US PGPub. No. 2004/0226818, previously cited) in view of Schlott et al. (US PGPub. No. 2007/0240981, previously cited; hereafter “Schlott ‘981”) as applied to claims 1, 19, and 24 above, and further in view of Komiyama et al. (JP 2013-144823, previously cited).
Claims 4, 22, and 27: The teachings of Takagi in view of Schlott ‘981 regarding claims 1, 19, and 24 are outlined above.  Takagi teaches that the claimed materials may all be present in the claimed amounts in a sputtering target that has Ag as the major component, wherein Bi and first supportive metal elements (i.e. In, Sn, Sb etc.) form a solid solution with Ag and third supportive metal elements (Ti etc.) precipitate as an intermetallic with Ag.  Takagi teaches a solution treatment for forming a solid solution of Bi, which also affects crystal grain size, and may be performed integrally with or independently of a hot working step.  Schlott ‘981 teaches that grain size of a minor phase (i.e. inclusions, such as insoluble Ti-Ag intermetallic) should be kept very small and achieves such by using a powder mixture to form an ingot so that the minor phase material is well dispersed.  However, neither Takagi nor Schlott ‘981 teach the recited grain size variation or mean axial ratio.
In a related field of endeavor, Komiyama teaches a silver alloy sputtering target that includes 0.1-1.5 wt% Sn and 0.1-2.5% total of Sb etc. (paragraphs 0010-0011) to suppress crystal grain growth etc. and so the sputtering target has an average crystal grain size of 30-120 µm (paragraphs 0008-0009 and 0011).  The element Sb is interpreted to be the claimed first element (instant claims 1, 19, and 24) whereas the element Sn is interpreted to be the additional element (instant claims 2, 20, and 25).  Komiyama also teaches where the variation in crystal grain size should be 20% or less prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges have been presented.  Komiyama teaches that the crystal grain size and variation are affected by the temperature of 400-650 °C, reduction ratio of 20-50%, and rate of strain of about 3-15/sec during hot rolling as well as the cooling rate of 200-1000°C/min (paragraph 0014).
As Takagi and Komiya both teach silver alloy sputtering targets that may contain at least Sn and Sb (in total up to 5% but more preferably up to 2% taught by Takagi, paragraph 0044; 0.1-1.5% Sn and 0.1-2.5% Sb taught by Komiyama, paragraphs 0010-0011).  Furthermore, Takagi teaches that a small crystal grain size and solid solution of Bi is obtained by solution treatment conditions of a temperature of 350-830°C, more preferably about 500-750°C and a fast cooling rate of faster than 3 °C/min, furthermore preferably about 20 °C/min, and that the solution treatment may be carried out independently of or as an integral operation with a hot working step.  The solution treatment conditions coupled with a hot working step as taught by Takagi is compatible with the processing conditions taught by Komiyama as the disclosed hot temperatures and cooling rates overlap the disclosure of Takagi.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the sputtering target of Takagi modified by Schlott ‘981 to include where the variation in crystal grain size is 20% or less of an average grain size because Komiyama teaches that the small crystal grain size and low variation avoid abnormal discharge during sputtering and achieves these features using processing conditions that are compatible with the teachings of Takagi for containing Bi in solid solution with Ag, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s amendments to the written description has overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 30 September 2020.  The objection to the specification has been withdrawn.
Applicant’s argument, see p. 6-7 of remarks filed 30 December 2020, that Takagi recites a “laundry list” of metals has been fully considered but is not persuasive.  Takagi positively recites Ti as a possible third supportive metal (Takagi, paragraph 0043), and prior art is relevant for all it contains.  See MPEP § 2123.  Furthermore, the teachings of Schlott ‘981 corroborate the obviousness of Ti as an additive to a silver-based sputter target since Schlott ‘981 teaches Ag:Ti as one of the preferred compositions for a multiphase material as a sputter target for coating TFT-LCD screens (Schlott ‘981, paragraph 0010).
Applicant’s argument, see p. 7 of remarks filed 30 December 2020, that Schlott ‘981 and Takagi are only broadly related as having an Ag-base major phase and a minor phase that may contain Ti has been fully considered but is not persuasive.  In addition to the overlap of type of material (i.e. the aforementioned Ag-base major phase and a minor phase that may contain Ti), both references are directed to a sputter target (Schlott ‘981, Title; Takagi, Title) that may be used to produce a reflective or semi-reflective film for flat panel displays or TFT displays (Schlott ‘981, paragraphs 0002-0003; Takagi, paragraph 0004).  As both teach a sputter target that may be made of the same materials and have substantially identical intended uses, the teachings of Schlott ‘981 and Takagi are considered to be analogous and related prior art.
In response to Applicant’s argument, see p. 6-7 of remarks filed 30 December 2020, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. Ti inclusions within the silver grains) are not recited in the rejected claims.  Although claims are interpreted in light of the specification, limitations from the specification are 
Applicant’s argument, see p. 7 of remarks filed 30 December 2020, that the titanium powder of Schlott ‘981 is very reactive and may be coated with an oxide layer that leads to increase micro-arcing such that one of ordinary skill in the art would have no reasonable expectation of success has been fully considered but is not persuasive.  Schlott ‘981 teaches a desire to avoid short discharges (i.e. microarcs) because it could release undesired particles (paragraph 0003) and so it would be within the level of one of ordinary skill in the art to take the necessary precautions to avoid conditions known to increase microarcs.  Furthermore, Applicant’s invention also addresses the need to avoid arcing (last paragraph on p. 3 of the instant specification) but additionally states that the Ti-containing inclusions may be in the form of oxides (p. 7, lines 16-18, of the instant specification).  Therefore, the speculated presence of titanium oxide is not considered to be indicative of lacking a reasonable expectation of success.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

                                                                                                                                                                                        /SETH DUMBRIS/Primary Examiner, Art Unit 1784